Citation Nr: 0831354	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 7, 
2005, for the award of service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by: New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran has verified active service from January 1975 to 
January 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  On February 7, 2005, VA received the veteran's original 
claim for service connection for bronchial asthma. 

2.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for bronchial 
asthma prior to the original service connection claim 
received by VA on February 7, 2005.  


CONCLUSION OF LAW

The legal criteria for an effective date prior to February 7, 
2005, for the grant of service connection for bronchial 
asthma, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and representative, if any, 
of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, prior to the award of service connection for bronchial 
asthma by the AOJ, the veteran was sent a letter that 
informed her of what evidence was required to substantiate 
the claim for service connection and of her and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was provided to the 
veteran in a January 2008 letter.  In addition, in 
Dingess/Hartman, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, Social Security 
Administration records, VA treatment records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  In addition, in a 
February 2008 response, the veteran indicated that she had no 
other information or evidence to give VA to substantiate the 
claim.

Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In cases such as this, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, the duties are further limited.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Earlier Effective Date for Service Connection

The veteran asserts that a claim for service connection for 
bronchial asthma was submitted on her behalf around November 
17, 1999, and that the award of service connection for 
bronchial asthma should be effective as of that date.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation provides 
that, with a claim for service connection, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p) (2007).  The benefit sought must 
be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is an effective date 
earlier than February 7, 2005, for the award of service 
connection for bronchial asthma.  In this case, VA received 
the veteran's original claim for service connection for 
bronchial asthma on February 7, 2005.  There are no VA 
medical records, or any documents of record that could be 
construed as an informal claim for service connection for 
bronchial asthma.  

The veteran asserts that this claim for service connection 
for bronchial asthma was originally submitted to VA in 
November 1999.  In support of the claim for earlier effective 
date, the veteran has submitted what she contends is a copy 
of her original claim for service connection for bronchial 
asthma.  This letter is dated November 17, 1999.  The 
photocopy of the letter appears to reflect that the original 
had a date stamp reading "NOV 19 1999."  

While the letter dated November 17, 1999 is addressed to the 
VA RO in Newark, New Jersey, the date stamp is not a VA date 
stamp.  The VA date stamp used by the Newark RO at that time 
was circular and identified the RO.  This is evidenced by 
other submissions from the veteran's representative to that 
RO in 1999.  For example a claim for a temporary 100 percent 
evaluation for service-connected right ankle sprain received 
by the Newark RO on November 18, 1999 clearly bears the VA 
date stamp as described above.  The submissions prior to 
February 7, 2005, including the claim for a temporary 
evaluation do not indicate intent to file a claim for service 
connection for bronchial asthma.  It appears that the date 
stamp on the letter dated on November 17, 1999 is a stamp 
indicating receipt by the veteran's representative's Newark 
liaison office because it is the same style of date stamp as 
seen on inquiries the Board believes were made between the 
veteran's representative and its liaison office, as explained 
below.  Regardless of who date stamped this letter, it does 
not bear a VA date stamp, and there is no evidence that it 
was received by VA prior to February 7, 2005.  

The veteran has also submitted several inquiries dated 
between 2000 and 2005 about the status of a claim for upper 
respiratory infection, residual of viral syndrome, chronic 
bronchitis/asthma.  None of these inquiries bears a VA date 
stamp.  The date stamps on the inquiries are the same style 
as the "NOV 19 1999" date stamp on the veteran's November 
17, 1999 letter.  There is no indication that any of the 
handwritten responses on these inquiries were provided by VA.  
Instead, these inquiries appear to be made between the New 
Jersey Department of Military & Veterans Affairs, Division of 
Veterans Programs, Bureau of Veterans Services, and its 
liaison officer.  In support of this finding, the Board notes 
that an inquiry dated February 7, 2002 indicates that no 
response from VA had been received.  However, previous 
inquiries made in June 2000, August 2000, and November 2001 
all bear handwritten responses.  This supports a finding that 
the inquiries and responses were between the veteran's 
representative and its own liaison officer, and that VA was 
not involved in this process.  Such evidence of subjective 
intent to file a claim for service connection for bronchial 
asthma, without evidence of either mailing of claim to VA, or 
evidence of receipt of such claim by VA prior to February 7, 
2005, does not amount to the filing of a service connection 
claim with VA.  

Such evidence is insufficient to rebut the presumption of 
administrative regularity in this case.  The Court has held 
that "there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
See also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 
(assertions of claimant that she never received application 
for benefits, and that a copy of the cover letter was missing 
from the file, did not constitute "clear evidence to the 
contrary" necessary to rebut the presumption of 
administrative regularity).  See also Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  



Simply put, there is no evidence showing VA received a claim, 
formal or informal, for service connection for bronchial 
asthma prior to February 7, 2005.  Based upon the above 
reasons, the preponderance of the evidence is against the 
appeal for an effective date earlier than February 7, 2005 
for the award of service connection for bronchial asthma.  


ORDER

An effective date earlier than February 7, 2005, for the 
award of service connection for bronchial asthma is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


